


Exhibit 10.28
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into by and between
Employer and Employee on the Effective Date. Capitalized terms used in this
Agreement but not otherwise defined have the meanings given to such terms in the
Appendix of Key Terms, which is attached to and considered a part of this
Agreement for all purposes.
RECITALS
A.
Employer desires to employ Employee on the terms and conditions set forth
herein; and

B.
Employee desires to be employed by Employer on such terms and conditions.

AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Employment. Employer agrees to employ Employee, and Employee hereby accepts
such employment, on the terms and conditions set forth herein for a term
commencing on the Commencement Date and ending on the date on which employment
is terminated in accordance with Section 5 of this Agreement (the “Term”).
2.Duties. During the Term of Employee’s employment by Employer:
a.
Employee shall have the position of Co-President, Co-Chief Operating Officer,
Managing Director and Partner of Carlyle and will have full authority consistent
with such position,. Employee will report directly to the co-Chief Executive
Officers of the Carlyle. Upon employment, Employee will also be appointed to and
become a member of Employer’s Executive Group and Management Committee.

b.
Employee shall devote Employee’s energies, attention, reasonable best efforts
and full and exclusive business time to the business and affairs of Employer,
provided, however, that nothing in this Agreement shall preclude Employee from
engaging in (i) personal investment activities (subject to Carlyle’s insider
trading and conflict of interest policies), (ii) activities consented to by
Employer pursuant to Section 2f below, (iii) serving as a member of the board of
directors of the companies named on Exhibit A hereto, if any, or (iv)
charitable, professional, and community activities, in each case so long as such
activities do not materially conflict or interfere with the proper performance
of Employee's duties hereunder.

c.
Employee acknowledges and agrees that during the Term Employee owes a fiduciary
duty of loyalty, fidelity, and allegiance to act at all times in the best
interests of Carlyle and Employer and to do no act in breach of such fiduciary
duty that willfully injures the business, interests or reputation of Employer or
Carlyle. In keeping with these duties, Employee shall make full disclosure
during the Term to Employer of all significant business opportunities that
pertain to Carlyle's business, and, during the Term, Employee shall not
appropriate for Employee's own benefit business opportunities concerning the
subject matter of the fiduciary relationship.

d.
Employee shall at all times materially comply with (i) all applicable laws,
rules and regulations that are materially related to Employee's responsibilities
as Co-President; Managing Director and Partner, and (ii) all written corporate
and business policies and





--------------------------------------------------------------------------------



procedures of Carlyle and Employer that are applicable to Employee in the Office
Location, including without limitation the New York Attorney General’s Code of
Conduct (the “Code of Conduct”).
e.
Employee shall not, without the prior written approval of Employer, receive
compensation or any direct or indirect financial benefit for services rendered
during the Term to any Person other than the Employer or Carlyle. As used
herein, the term "Person" shall include all natural persons, corporations,
business trusts, associations, companies, partnerships, joint ventures and other
entities and governments and agencies and political subdivisions.

f.
In connection with Employee’s execution of this Agreement, Employee shall
execute and deliver to Carlyle the certification attached hereto as Exhibit B.
Employee understands and acknowledges that Employer and Carlyle are relying on
the certifications and covenants set forth therein as a basis for its compliance
with the Code of Conduct and that the accuracy of, and Employee’s continued
compliance with, such certifications and covenants are conditions to Employee’s
continued employment.

3.Location. Employee's office shall be located at Employer's offices in Office
Location, provided that Employee is expected to travel during the Term to the
extent reasonably necessary to conduct Carlyle business.
4.Compensation. As compensation for Employee's services, Employer shall pay
Employee the following compensation, subject to Section 6 below:
a.
Employer shall pay to Employee the Base Salary Amount per annum throughout the
Term (payable in accordance with Employer's payroll policies, but in no event
less frequently than once every month). The Base Salary Amount may be
prospectively increased by Employer from time to time in its discretion,
depending upon Employee’s performance.

b.
Employer intends to pay bonuses to Employee from time to time. To the extent
Employee receives less than the 2014 Guaranteed Bonus Amount during calendar
year 2014, Employer shall pay the shortfall to Employee within 30 days after the
end of calendar year 2014. To the extent Employee receives less than the 2015
Guaranteed Bonus Amount during calendar year 2015, Employer shall pay the
shortfall to Employee within 30 days after the end of calendar year 2015. To the
extent Employee receives less than the 2016 Guaranteed Bonus Amount during
calendar year 2016, Employer shall pay the shortfall to Employee within 30 days
after the end of calendar year 2016 (the 2014 Guaranteed Bonus Amount, the 2015
Guaranteed Bonus Amount, and the 2016 Guaranteed Bonus Amount, collectively the
“Guaranteed Bonus Amount”). For periods following calendar year 2016, all
bonuses will be payable to Employee at the Employer’s discretion.

c.
Employee shall be reimbursed for all reasonable expenses for travel, lodging,
entertainment, and other business expenses in connection with Employer's or
Carlyle’s business to the extent such expenses are consistent with Carlyle's
internal reimbursement guidelines.

d.
Employee shall be afforded, as incidences of employment, health, insurance,
retirement and vacation benefits on terms at least as beneficial, and to the
same extent as that offered in the United States to employees with Employee’s
level of Title.

e.
To the extent permitted by applicable securities and other laws, Employee may be
permitted (but not obligated) to make personal investments on an unpromoted
basis directly in investments made by Carlyle and its investment funds during
the Term, provided that the amounts available for personal investment by
Employee shall be determined by Carlyle in a manner consistent with policies
established for coinvestments by other employees at the







--------------------------------------------------------------------------------



same level of Title. Coinvestments with respect to investments made by a
particular Carlyle investment fund may require Employee to make a commitment to
invest in all investments acquired by such fund during the Term, in accordance
with internal coinvestment policies adopted by Carlyle with respect to such
fund.
5.    Termination. Employee's employment with Employer shall be terminable as
follows:
a.
automatically upon Employee's death;

b.
by Employer, subject only to such notification requirements as are required by
this Section 5b:

i.
upon Employee's incapacitation by accident, sickness or other circumstance which
renders Employee mentally or physically incapable of performing the duties and
services required of Employee hereunder for a period of at least 180 days during
any 12-month period;

ii.
for "Cause," which for purposes of this Agreement shall mean Employee has (A)
engaged in gross negligence or willful gross misconduct in the performance of
the duties required of Employee as co-President, co-COO, Managing Director and
Partner, which in either case, has resulted in material harm to the Employer,
(B) willfully and materially breached Section 2c, Section 7, Section 9 or
Section 12 of this Agreement; (C) been convicted of, or entered a plea bargain
or settlement admitting guilt for, fraud, embezzlement, or any other felony
under the laws of the United States or of any state or the District of Columbia
or any other country or any jurisdiction of any other country (but specifically
excluding felonies involving a traffic violation); (D) been the subject of any
order, judicial or administrative, obtained or issued by the U.S. Securities and
Exchange Commission ("SEC") or similar agency or tribunal of any country, for
any material securities violation he personally committed or personally approved
involving insider trading, fraud, misappropriation, dishonesty or willful
misconduct (including, for example, any such order consented to by Employee in
which findings of facts or any legal conclusions establishing liability are
neither admitted nor denied) if such order has a material adverse effect on the
Employee’s ability to function in his position, taking into account the services
required of the Employee and the nature of Employer’s business; provided that
wherever the word “willful” occurs in this Agreement no act or failure to act on
Employee’s part will be considered willful if done, or omitted to be done, by
Employee without bad faith and with the reasonable belief that the action or
omission was in the best interests of the Employer. Cause will not exist unless
and until there is delivered to Employee a writing specifying the particular
details of the Cause reason being relied upon by the Employer, or

iii.
for any other reason whatsoever, upon 30 business days written notice to
Employee; and

c.
by Employee, subject only to such notification requirements as are required by
this Section 5c:

i.
for "Good Reason," which for purposes of this Agreement shall mean (A) a
material breach of this Agreement by Employer, or (B) a diminution in
Executive’s position (including status, offices, title, and reporting
requirements), authority, duties or responsibilities in each case, as
Co-President, Co-COO Managing Director and Partner of Carlyle, excluding for
this purpose, an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Employer promptly after receipt of notice
thereof given by the Employee, or adverse modification of the nature and scope







--------------------------------------------------------------------------------



of Employee's authority, duties and privileges during the Term (whether or not
accompanied by a change in title), (C) a reduction in Employee’s Base Salary,
Guaranteed Bonus Amount (which is relevant only for calendar years 2014, 2015
and 2016), or the termination or reduction of any benefit provided for under
this Agreement (it being understood that subsequent to 2016 Employee’s
participation in bonuses and future grants under equity compensation programs is
determined at the discretion of Employer and/or Carlyle, and a reduction in the
amount of any such discretionary bonuses and programs is not “Good Reason”
hereunder); (D) the failure of the Employer (without Employee’s express consent)
to place or continue in effect any incentive or other compensation plan or
program in which the Employee is to participate under the terms of this
Agreement unless such plan or program is replaced with a plan or program of
similar potential value to Employee; (E) without the Employee’s consent, the
relocation of the Employee’s own office location as assigned to him by the
Employer to a location more than 50 miles from the Office Location; (F) the
failure of the Employer to obtain the unconditional assumption in writing or by
operation of law of the Employer’s obligation to the Employee under this
Agreement by any successor prior to or at the time of a reorganization, merger,
consolidation, disposition of all of substantially all of the assets of the
Employer, or similar transaction, in all cases, which results either in a change
of control of Carlyle (as defined in The Carlyle Group L.P. 2012 Equity
Incentive Plan) or a disposition of substantially all of its assets; (G) a
person other than Glenn Youngkin (or his successor, appointed as such with
Employee’s consent) is appointed to the role of CEO or Co-CEO, without the
consent of Employee, upon the resignation, retirement, death or disability of
Messrs. Conway or Rubenstein from such role (or the occurrence of a vacancy in
such role for any other reason); provided that in each case in which a
correction or cure is possible, only if such Good Reason has not been corrected
or cured by Employer within 30 days after Employer has received written notice
from Employee of Employee's intent to terminate Employee's employment for Good
Reason and specifying in detail the basis for such termination; or
ii.
for any other reason whatsoever, upon 30 days written notice to Employer.

6.    Effect of Termination. Upon the termination of Employee’s employment,
Employee shall receive the following compensation, provided only that Employee
agrees at the time of such termination to release Employer and its affiliates
from further claims and liabilities relating to Employee’s employment and the
termination of employment (other than claims for indemnification pursuant to
Section 8):
a.
If at any time before the third anniversary of the Commencement Date (i)
Employee’s employment is terminated pursuant to Section 5c.i, or (ii) Employee’s
employment is terminated pursuant to Section 5b.iii, Employer shall pay cash
severance to Employee, within 60 days after the date of such termination, in an
amount equal to (x) the unpaid portion of the Base Salary Amount that Employer
would have paid Employee from the date of such termination through the third
anniversary of the Commencement Date if Employee’s employment had not terminated
and (y) the excess of the sum of the Guaranteed Bonus Amount provided for in
Section 4b over bonuses actually paid to Employee pursuant to Section 4b;
provided, however, that the aggregate amount of severance payable pursuant to
this Section 6a will in no event be less than 25% of the Base Salary Amount.

b.
If at any time on or after the third anniversary of the Commencement Date (i)
Employee’s employment is terminated pursuant to Section 5c.i, or (ii) Employee’s
employment is terminated pursuant to Section 5b.iii, Employer shall pay cash
severance to Employee, within 60 days after the date of such termination, in an
amount equal to 25% of the Base Salary Amount.







--------------------------------------------------------------------------------



c.
In the case of a termination of Employee’s employment at any time for any
reason, Employer shall pay to Employee, within 30 days after the effective date
of the termination (to the extent not previously paid), the base salary
compensation at the rate then in effect under Section 4a above, but only to the
extent such compensation has accrued through the effective date of such
termination.

d.
The sole liability of Employer under this Agreement upon a termination of
Employee’s employment shall be (i) to pay the amounts expressly provided for in
this Section 6 as being due and owing upon such termination, (ii) to reimburse
Employee pursuant to Section 4c for business expenses incurred by Employee
during the Term, (iii) to honor the vested portion of any equity participation
granted to Employee (except in the case of a termination for Cause pursuant to
Section 5b.ii, and (iv) to comply with any other obligations under this
Agreement which expressly survive termination of Employee’s employment or
pursuant to any other written agreements between Employee and Employer or
pursuant to any employee benefit plan.

7.    Records and Confidential Data.
a.
All memoranda, notices, files, records and other documents made or compiled by
Employee during the Term in the ordinary course of business (other than business
cards and names and contact information retained in Employee’s rolodex), or made
available to Employee concerning the business of Carlyle (including, without
limitation, any “best practices” materials made available to Employee), shall be
Employer's property and shall be delivered to Employer at its request therefor
or automatically on the termination of this Agreement.

b.
Employee acknowledges that, in and as a result of Employee’s employment
hereunder, Employee will be making use of and/or acquiring confidential or
proprietary information developed by Carlyle and its affiliates that is of a
special and unique nature and value to Carlyle, including, but not limited to,
the nature and material terms of business opportunities and proposals available
to Carlyle and financial records of Carlyle, Carlyle investment funds, and
investors in such funds (the "Confidential Information"). Employee shall not at
any time, directly or indirectly, disclose to any person (other than Carlyle) or
use for any purpose of than in accordance with Employee’s employment with
Carlyle any Confidential Information (regardless of whether such information
qualifies as a “trade secret” under applicable law) which has been obtained by
or disclosed to Employee as a result of Employee’s employment by Employer unless
(i) authorized in writing by Employer, (ii) such information, knowledge or data
is or becomes available to the public generally without breach of this Section
7b, (iii) disclosure is required to be made pursuant to an order of any court or
government agency, subpoena or legal process; (iv) disclosure is made to
officers, directors or affiliates of Employer or Carlyle (and the officers and
directors of such affiliates), and to auditors, counsel, and other professional
advisors to Employer or Carlyle or (v) disclosure is required to a court,
mediator or arbitrator in connection with any litigation or dispute between
Employer and Employee. Employee shall immediately supply Employer with a copy of
any legal process delivered to Employee requesting Confidential Information.
Prior to any disclosure of Confidential Information, Employee shall notify
Employer and shall permit Employer to seek an order protecting the
confidentiality of such information. Employee agrees that Employee’s obligations
under this Section 7b may be enforced by specific performance and that breaches
or prospective breaches of this Section 7b may be enjoined.

c.
Employee will not disclose publicly any information about Carlyle’s private
placement fundraising efforts, or the name of any fund vehicle that has not had
a final closing of commitments, and will not discuss (or authorize others to
discuss) any such private







--------------------------------------------------------------------------------



placement fundraising information with any reporter or representative of any
press or other public media.
d.
Employee represents that Employee’s employment by Employer does not and will not
breach any agreement with any former employer, including any non-compete
agreement or any agreement to keep in confidence or refrain from using
information acquired by Employee prior to Employee’s employment by Employer.
During Employee’s employment by Employer, Employee agrees that Employee will not
violate any non-solicitation agreements Employee entered into with any former
employer (or other counter-party) or improperly make use of, or disclose, any
information or trade secrets of any former employer or other third party, nor
will Employee bring onto the premises of Employer or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party.

The obligations under this Section 7 shall survive the termination or expiration
of this Agreement and any termination of Employee’s employment.
8.    Indemnification. Employer and Carlyle, jointly and severally, will
indemnify, defend and hold Employee harmless for all losses, costs, expenses or
liabilities based upon or related to acts, decisions or omissions made by
Employee in good faith during the Term while performing services on behalf of
Carlyle, a Carlyle fund (and/or any of its portfolio companies) within the scope
of Employee’s employment for Employer, provided that such acts, decisions or
omissions do not constitute fraud, willful gross misconduct or gross negligence;
and provided further that such indemnification will be for amounts not
reimbursable by applicable insurance.. The obligations of Employer and Carlyle
under this Section 8 shall survive any termination of the Employee's employment.
The indemnifications provided above will include an obligation to advance
reasonable defense costs to Employee, provided that Employee selects a law firm
with the prior consent of Employer, which consent will not unreasonably be
withheld. Employee will reimburse Carlyle for such advanced defense costs to the
extent a final determination is made by a court, administrative law judge,
regulatory agency or arbitration panel that such indemnification is not
permitted by law or not required by this Agreement. This indemnification
provision will be included in and replaced with a separate indemnification
agreement, substantially in the form of the Indemnification Agreement attached
hereto as Attachment A.
9.    Non-Solicitation/Non-Competition. Employee agrees that, for a period of
twelve (12) months after the last day that Employee is employed by Employer or
an affiliate thereof, Employee will not, directly or indirectly, without the
prior written consent of Employer: (i) participate in any capacity, including as
an investor or an advisor, in any transaction that, as of the date of
termination, Carlyle or any of its affiliates was actively considering investing
in or offering to invest in and known to Employee; (ii) solicit, contact or
identify investors in any investment partnership or fund controlled by Carlyle
and its affiliates (to the extent Employee knows that such Person is an
investor, directly or indirectly, in such partnership or fund) on behalf of any
person; or (iii) induce any current employee of Employer or its affiliates to
become employed by Employee, any person employing Employee. The foregoing shall
not prohibit Employee from giving a reference on behalf of and if requested by
an employee of the Employer or any of its affiliates. Employee will not be
deemed to be in violation of the foregoing restrictions for actions of any
future employer provided that such employer is not acting at Employee’s
direction or with Employee’s direct or indirect involvement. The parties
acknowledge and agree that the restrictions set forth in this Section 9 are
believed by the parties to be reasonable and necessitated by legitimate business
needs. In the event that any court or tribunal of competent jurisdiction shall
determine this Section 9 to be unenforceable or invalid for any reason, the
parties agree that this Section 9 shall be interpreted to extend only over the
maximum period of time for which it may be enforceable, and/or over the maximum
geographical area as to which it may be enforceable, and/or to the maximum
extent in any and all respects as to which it may be enforceable, all as
determined by such court or tribunal. The parties further agree that Employer
and Employee each will be entitled (without posting bond or security) to
injunctive or other equitable relief, as deemed appropriate by any such court or
tribunal, to prevent a breach of the other party’s obligations set forth in this
Section 9. The obligations under this Section 9 shall survive the expiration or
termination of this Agreement.






--------------------------------------------------------------------------------



10.    Governing Law. The validity of this Agreement and any of the terms or
provisions as well as the rights and duties of the parties hereunder shall be
governed by the laws of the Governing Jurisdiction, without reference to any
conflict of law or choice of law principles in the Governing Jurisdiction that
might apply the law of another jurisdiction.
11.    Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same document.
12.    Arbitration.
a.
Except as provided in Section 12b, any dispute, claim or controversy arising in
connection with this Agreement or otherwise in connection with Employee’s
employment with Employer (including any statutory claims), Employee’s carried
interest participation, Employee’s restricted units, and Employee’s personal
coinvestments shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (except as modified
herein). No such arbitration proceedings shall be commenced or conducted until
at least 60 days after the parties, in good faith, shall have attempted to
resolve such dispute by mutual agreement; and the parties hereby agree to
endeavor in good faith to resolve any dispute by mutual agreement. If mutual
agreement cannot be attained, any disputing party, by written notice to the
other ("Arbitration Notice") may commence arbitration proceedings. Such
arbitration shall be conducted before a panel of three arbitrators, one
appointed by each party within 30 days after the date of the Arbitration Notice,
and one chosen within 60 days after the date of the Arbitration Notice by the
two arbitrators appointed by the disputing parties. A court of competent
jurisdiction presiding over the Arbitration Location shall appoint any
arbitrator who has not been appointed within such time periods. Judgment may
include costs and attorneys fees and may be entered in any court of competent
jurisdiction. The arbitration shall be conducted in the Arbitration Location or
such other location as Employer and Employee may agree, in the English language
and all monetary awards shall be in Currency. Arbitration shall be the sole
method of resolving disputes not settled by mutual agreement. The determination
of the arbitrators shall be final, not subject to appeal, and binding on all
parties and may be enforced by appropriate judicial order of any court of
competent jurisdiction.

b.
Notwithstanding the foregoing, in the event of any claim or controversy arising
in connection with this Agreement for which the remedy is equitable or
injunctive relief, the aggrieved party shall be entitled to seek injunctive or
other equitable relief from any court of competent jurisdiction.

13.    Benefits. Employer shall receive the benefit of all provisions of this
Agreement on its own behalf and as trustee on behalf of all other relevant
Carlyle entities and the portfolio companies.
14.    Non-Disparagement. Employer and Employee covenant and agree that, in the
event of termination of Employee's employment, Employee shall not disparage
Carlyle and its affiliates, and their respective principals and businesses, and
Employer and Carlyle shall not authorize disparaging remarks to be made about
Employee and (at the time of any employment termination) will instruct their
professional employees not to make disparaging remarks about Employee. The
previous sentence shall not apply, however, in the case of any disparagement
which is made (i) in testimony pursuant to a court order, subpoena, or legal
process or (ii) to a court, mediator or arbitrator in connection with any
litigation or dispute between Employer and Employee. The parties further agree
that Employer and Employee each will be entitled (without posting bond or other
security) to injunctive or other equitable relief, as deemed appropriate by any
such court or tribunal, to prevent a breach of the other party's obligations set
forth in this Section 14. The obligations under this Section 14 shall survive
the expiration or termination of this Agreement.






--------------------------------------------------------------------------------



15.     Background Investigation. Employee’s employment is contingent upon
Employer’s satisfactory completion of its background investigation on Employee,
which shall be completed within 90 days of Commencement Date. In addition,
Employer may require that a background investigation be conducted by an
independent third party. An unsatisfactory background investigation or a delay
in the process due to lack of response from the Employee for requested
information will result in the termination of the offer of employment and in the
event Employee’s employment has commenced, such employment shall be terminated
and such termination shall be deemed “for Cause”.
16.    Equity Award Term Sheets. Employee will be entitled to receive
equity-based awards as outlined in: (a) the “Base DRU Award Term Sheet” attached
hereto as Attachment B, (b) the “Make-Whole DRU Aware Term Sheet” attached
hereto as Attachment C, and (c) the “KEIP Program Equity Incentive Term Sheet”
attached hereto as Attachment D (collectively, the “DRU Term Sheets”). The DRU
Term Sheets are part of this Agreement and are incorporated herein by reference.
17. Notices. Any notice required or permitted to be given under this Agreement
must be in writing and will be deemed to have been duly given and effective when
delivered by personal or overnight couriers, or registered mail, in each case
with confirmation of receipt, prepaid and addressed as follows:
If to Employer:
The Carlyle Group Employee Co., LLC
1001 Pennsylvania Avenue, N.W.
Suite 220 South
Washington, D.C. 20004
Attn: General Counsel
If to Employee:
Address on Record with Employer
and a copy to:
Stephen E. Zweig, Esq.
FordHarrison LLP
100 Park Avenue
New York, New York, 10017
18. No Assignment. Employer shall not, without Employee’s consent, assign any of
its rights, interests, obligations or entitlements under this Agreement to any
person other than a commonly controlled affiliate of Employer in connection with
an internal reorganization of Carlyle. This Agreement will be binding on all
successors and assigns of Employer and Carlyle.
19. Headings. The section headings in this Agreement are for convenience of
reference only and will in no event affect the meaning or interpretation of the
Agreement.
20. Duration of Terms. The respective rights and obligations of the parties
hereunder will survive any termination of Employee’s employment to the extent
necessary to give effect to such rights and obligations.
21. Entire Agreement. This Agreement, the Signing Bonus Agreement, the Appendix
of Key Terms and any other agreements referred to herein (a) constitute the
entire agreement among the Employer and Employee with respect to the subject
matter hereof, (b) supersede any prior agreement or understanding among or
between them with respect to the such subject matter, and (c) may not be amended
except in a writing signed by Employer and Employee.
[Signature Page to Follow]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


EMPLOYER:        Carlyle Group Employee Co., L.L.C.
By:    /s/ Daniel A. D'Aniello
Name: Daniel A. D’Aniello
Title: Managing Director


EMPLOYEE:    /s/ Michael J. Cavanagh
Michael J. Cavanagh




























--------------------------------------------------------------------------------





APPENDIX OF KEY TERMS
This Appendix of Key Terms shall be construed for all purposes as part of the
employment agreement (the “Agreement”) to which it is attached. The undersigned
Employer and Employee agree that, for purposes of the Agreement, the following
terms shall have the meanings ascribed to them below:
Employment Agreement Terms
a.
“Arbitration Location” means New York, New York.



b.
“Base Salary Amount” means 275,000 per annum in Currency.



c.
“Carlyle” means Carlyle Investment Management, L.L.C. and its affiliates
collectively operating under the trade name “The Carlyle Group.”



d.
“Commencement Date” means June 30, 2014.



e.
“Currency” means U.S. Dollar.



f.
“Effective Date” means March 24, 2014.



g.
“Employee” means Michael Cavanagh.



h.
“Employer” means The Carlyle Group Employee Co., a Delaware limited liability
company.



i.
“Governing Jurisdiction” means New York, New York.



j.
“2014 Guaranteed Bonus Amount” means 2,725,000 in Currency.



k.
“2015 Guaranteed Bonus Amount” means 2,725,000 in Currency.



l.
“2016 Guaranteed Bonus Amount” means 2,725,000 in Currency.



m.
“Office Location” means New York, New York.



n.
“Term” has the meaning given to it in Section 1 of the Agreement.

 
o.
“Title” means Co-President;Co-Chief Operating Officer, Managing
Director/Partner.





Signing-Bonus Term


p.
“Signing Bonus Annual Installment Amount” means 2,000,000 in Currency.





[Signature Page to Follow]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned Employer and Employee have executed this
Appendix of Key Terms as of the Effective Date.


EMPLOYER:        THE CARLYLE GROUP EMPLOYEE CO., L.L.C.
By:    /s/ Daniel A. D'Aniello
Name: Daniel A. D’Aniello            
Title: Managing Director            


EMPLOYEE:        Name: /s/ Michael J. Cavanagh                                
Michael J. Cavanagh




































--------------------------------------------------------------------------------



SIGNING BONUS AGREEMENT
THIS SIGNING BONUS AGREEMENT (this “Agreement”) is being entered into by the
undersigned parties on the Effective Date. Capitalized terms used in this
Agreement but not otherwise defined shall have the meanings given to such terms
in the employment agreement between the undersigned parties dated as of the
Effective Date (the “Employment Agreement”).
RECITALS
A.Employer desires to employ Employee on the terms and conditions set forth in
the Employment Agreement and this agreement; and


B.Employee desires to be employed by Employer on such terms and conditions.


AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.As an inducement for Employee to accept employment by Employer, Employer shall
pay Employee the Signing Bonus Annual Installment Amount on each of the last
regularly scheduled payroll dates of calendar years 2014, 2015, and 2016
(collectively, the “Signing Bonuses”).


2.    If Employee terminates his or her employment for “Good Reason” pursuant to
Section 5c(i) of the Employment Agreement, or Employer terminates Employee’s
employment without Cause pursuant to Section 5b(ii) of the Employment Agreement,
then Employer shall continue to pay to Employee the unpaid portion of the
Signing Bonuses in installments throughout the period provided above in Section
1. Except as otherwise provided in this Section 2, Employee shall have no right
to receive any installment of the Signing Bonus after the effective date of any
termination of Employee’s employment.
3.    This Agreement may be executed in multiple counterparts, and each separate
counterpart shall be construed together and considered for all purposes to be
one and the same agreement. This Agreement shall be considered for all purposes
to be a part of the Employment Agreement and is hereby incorporated as part of
the Employment Agreement.






























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


EMPLOYER:        THE CARLYLE GROUP EMPLOYEE CO., L.L.C.
By: /s/ Daniel A. D'Aniello                           
Name: Daniel A. D’Aniello
Title: Managing Director


EMPLOYEE:        /s/ Michael J. Cavanagh                                        
Name: Michael J. Cavanagh




















--------------------------------------------------------------------------------



BASE DRU AWARD TERM SHEET
Capitalized terms used in this Term Sheet, but not otherwise defined herein,
shall have the meanings given to such terms in the Employment Agreement between
Michael J. Cavanagh (the “Employee”) and the Employer, dated as of March 24,
2014 to which this Term Sheet is attached.
1.Employer will make equity-based grants to Employee during each of calendar
years 2014, 2015, and 2016 of Employee’s employment (the “Grant Period”). The
2014 grant will be made as of Carlyle’s regular grant date during the first
calendar quarter beginning after the commencement of Employee’s employment. The
2015 grant will be made as of the regular grant date during the first quarter of
calendar year 2015. The 2016 grant will be made as of the regular grant date
during the first quarter of calendar year 2016. The amount, form and general
terms of the equity grant will be consistent with the sample equity grant
document attached hereto, the Equity Plan (as defined below), and this Term
Sheet. The equity grant will be made in the form of deferred restricted common
units (“DRUs”) to be granted and issued pursuant to The Carlyle Group L.P. 2012
Equity Incentive Plan (the “Equity Plan”). Each DRU represents the right to
receive one common unit of The Carlyle Group L.P. (a “Common Unit”) upon
satisfaction of the applicable vesting and delivery requirements.


2.The number of DRUs that will be granted to Employee for each year during the
Grant Period will be US$2,000,000, divided by the Fair Market Value of the
Common Units (as defined in the Equity Plan) on the date of grant as reported by
the NASDAQ Global Select Market, and rounded up to the nearest whole Common
Unit.


3.Each grant of DRUs will be subject to a five year vesting period, with
one-fifth of each grant of DRUs becoming vested on each of the first five
anniversaries of the respective grant date. Employee will forfeit any unvested
DRUs if Employee ceases to be employed by Employer before the applicable vesting
date because of a termination by the Employer for Cause or a termination by the
Employee without Good Reason. For the avoidance of doubt, to the extent DRUs are
granted to Employee in Employer’s discretion during a calendar year following
the Grant Period (i.e., other than pursuant to the Key Employee Incentive
Program), such DRU grants will be subject to vesting periods determined by
Employer to be applicable to such grants, and (except as otherwise may be agreed
by Employee and Employer at the time of such grants) unvested DRUs received in
such discretionary grants will be subject to forfeiture if Employee’s employment
ceases for any reason other than Employee’s death or disability.


4.When the DRUs described in this Term Sheet vest, the Common Units will be
delivered promptly (and in no event after more than 15 days) to an Employer
designated brokerage account for Employee’s benefit.


5.Any grant of DRUs described in this Term Sheet is subject to the prior
approval of the Equity Plan Administrator. Carlyle will use its best efforts to
obtain approval of such grant by the Equity Plan Administrator.


6.In the event the equity Plan Administrator fails or refuses to approve any
grant of DRUs to Employee, Employee will receive the equivalent cash value of
the DRUs as deferred compensation on the vesting dates on which the DRUs would
otherwise have vested.


















--------------------------------------------------------------------------------



MAKE-WHOLE DRU AWARD TERM SHEET
Capitalized terms used in this Term Sheet, but not otherwise defined herein,
shall have the meanings given to such terms in the employment agreement between
Michael J. Cavanagh (the “Employee”) and the Employer, dated as of March 24,
2014, to which this Term Sheet is attached.
1.Employer will make an equity-based grant to Employee as of the regular grant
date during the first calendar quarter beginning after the commencement of
Employee’s employment (the “Grant Period”). The amount, form and general terms
of the equity grant will be consistent with the sample equity grant document
attached hereto and, except as otherwise provided in any agreement between the
parties, will be governed by the Equity Plan (as defined below).. The equity
grant will be made in the form of deferred restricted common units (“DRUs”) to
be granted and issued pursuant to The Carlyle Group L.P. 2012 Equity Incentive
Plan (the “Equity Plan”). Each DRU represents the right to receive one common
unit of The Carlyle Group L.P. (a “Common Unit”) upon satisfaction of the
applicable vesting and delivery requirements.


2.Carlyle will grant DRUs to Employee pursuant to the Equity Plan in
consideration for equity interests or other compensatory amounts that Employee
forfeits upon departure from Employee’s current employer (“Make-Whole DRUs”).
The number of Make-Whole DRUs that will be granted to you will be 933,416.


3.The Make-Whole DRUs will be subject to a three year vesting period, with
one-third of such Make-Whole DRUs becoming vested on the six month anniversary
of the grant date, and the remaining two-thirds of such Make-Whole DRUs becoming
vested equally on each of the second and third anniversaries of the grant date.


4.Employee will forfeit any unvested Make-Whole DRUs if Employee ceases to be
employed by Employer due to termination of employment for “cause” (pursuant to
Section 5bii of Employee’s Employment Agreement or termination of employment by
Employee pursuant to Section 5cii of the Employee’s Employment Agreement prior
to the applicable vesting date.  Employee would be fully vested on Make-Whole
DRUs in the case of death, disability or termination of employment by Employer
without Cause or by Employee for Good Reason (pursuant to Section 5b(iii) or
Section 5c(i), respectively, of Employee’s Employment Agreement.)
 
5.When the Make-Whole DRUs described in this Term Sheet vest, the Common Units
will be delivered promptly (and in no event after more than 15 days) to an
Employer designated brokerage account for Employee’s benefit.


6.Any grant of Make-Whole DRUs described in this Term Sheet is subject to the
prior approval of the Equity Plan Administrator. Carlyle will use its best
efforts to obtain approval of such grant by the Equity Plan Administrator before
the end of the Grant Period.


7. In the event the equity Plan Administrator fails or refuses to approve any
grant of Make-Whole DRUs to Employee, Employee will receive the equivalent cash
value of the Make-Whole DRUs as deferred compensation on the vesting dates on
which the Make-Whole DRUs would otherwise have vested.












--------------------------------------------------------------------------------



KEY EXECUTIVE INCENTIVE PROGRAM PARTICIPANT TERM SHEET
1.
Capitalized terms used in this Term Sheet, but not otherwise defined herein,
shall have the meanings given to such terms in the employment agreement between
Michael J. Cavanagh (the “Employee”) and the Employer, dated as of March 24,
2014, to which this Term Sheet is attached (“Employment Agreement”).



2.
The Carlyle Group (“Carlyle”) is establishing a Key Executive Incentive Program
(“KEIP”) as a sub-program within The Carlyle Group L.P. 2012 Equity Incentive
Plan (the “Equity Plan”). Carlyle intends to make equity-based grants to certain
employees under the Equity Plan, in the form of deferred restricted common units
(“DRUs”) and/or common units (“Common Units”) of The Carlyle Group L.P. (the
“Partnership”), as determined in accordance with the KEIP.1 Employee’s
participation in the KEIP is governed by this Term Sheet and the Key Executive
Incentive Program.



3.
Employee’s KEIP Participation Percentage for each of the 2014, 2015 and 2016
KEIP Annual Investment Pools will be 0.5%.2 For subsequent KEIP Annual
Investment Pools, Employee’s KEIP Participation Percentage will be determined by
Employer in its discretion. Notwithstanding the foregoing, Employee’s KEIP
Participation Percentage for any KEIP Annual Investment Pool for any calendar
year commencing after the termination of Employee’s employment will be 0%.3 For
Employee, the 2014 KEIP Annual Investment Pool will include all promoted
portfolio investments that were acquired by the Carlyle Carry Funds in 2013 as
well as promoted portfolio investments acquired by the Carlyle Carry Funds in
2014. In the event of termination of Employee’s employment for certain reasons,
Employee will receive a severance payment relating to the KEIP in the form of
Common Units (the “Severance Units”), as determined in accordance with this
paragraph.4  



a.
Employee will be entitled to receive Severance Units if employment is
terminated: (i) by Employee for “Good Reason” pursuant to Section 5ci of his
Employment Agreement, (ii) by Employer without “Cause” pursuant to Section 5biii
of the Employment Agreement, (iii) by reason of Employee’s death or disability
pursuant to Section 5a or Section 5bi of the Employment Agreement, and/or (iv)
by Employee in a “Qualified Retirement” (as defined below), (each of the
foregoing, a “Qualifying Termination”). A “Qualified Retirement” means a
resignation of employment by Employee that occurs after the Employee has reached
age 62, provided that (x) Employee at the time is serving in the role of CEO or
Co-CEO (or is serving in an “emeritus” role following Employee’s tenure as CEO
or Co-CEO) and has at least 12 years of service with Carlyle, and (y) Employee
has no intention to pursue full time employment (or part-time employment
requiring devotion of more than 50% of a normal work hours) and does not pursue
or obtain any such employment at any time within three years following such
resignation.



b.
The number of Severance Units issued to Employee upon a Qualifying Termination
will equal the sum of the Guaranteed Period Units plus the Subsequent Period
Units, each as defined below.



i.
“Guaranteed Period Units” means the number of Common Units determined in
accordance with the following calculations:



______________________________________


1.
KEIP DRUs are in addition to grants of other DRUs to which such executive
officer may be entitled under the Equity Plan.



2.
For the 2014, 2015 and 2016 KEIP Annual Investment Pools, no person with the
same title and role as Employee will have a higher KEIP Participation Percentage
than Employee.



3.
A mid-year termination of Employee’s employment before December 31, 2016, will
result in a bifurcation, such that investments acquired before the date of
employment termination during that year will be included in the KEIP Annual
Investment Pool for that year (and Employee’s KEIP Participation Percentage for
that partial year will be 0.5%).



4.
The triggering events for such severance payments may vary for other KEIP
participants.







--------------------------------------------------------------------------------





1.
For all unrealized portfolio investments that remain in each KEIP Annual
Investment Pool for 2014, 2015 and 2016 (the “Guaranteed Period Annual
Investment Pools”) as of the date of a Qualified Termination, the amount of
future distributions of carried interest profits that Carlyle expects to be
derived from such unrealized investments will be projected for each Guaranteed
Period Annual Investment Pool (the “Projected Future Pool Carry Distributions”).



a.
If a Qualifying Termination occurs within three years after the end of the
calendar year for which such a Guaranteed Period Annual Investment Pool was
created, the Projected Future Pool Carry Distributions will be determined on the
basis of a hypothetical sale of the unrealized investments remaining in each
Guaranteed Period Annual Investment Pool as of the date of such Qualified
Termination. Such unrealized portfolio investments will be deemed to have been
sold on the date that is 5 years after each such unrealized portfolio investment
was originally acquired, with each sale deemed to have occurred at a price that
would result in cumulative realizations from such portfolio investment (e.g., as
a result of prior dividends or recapitalization distributions from such
investment5) equal to 2.0 (i.e., the “MOIC”) multiplied by the original cost of
such unrealized portfolio investment (the “Hypothetical Fifth Year Sale”).6 The
Projected Future Pool Carry Distributions will be calculated for each of the
Guaranteed Period Annual Investment Pools by deeming the hypothetical proceeds
from the Hypothetical Fifth Year Sale to have been distributed by the relevant
Carry Funds in accordance with the relevant fund partnership agreements as of
the end of the year in which the Hypothetical Fifth Year Sale for each such
Guaranteed Period Annual Investment Pool will be deemed to have occurred.7 To
reflect a discount for the time value of money, the Projected Future Pool Carry
Distributions for each such Guaranteed Period Annual Investment Pool will be
discounted to present value, as of the date of the Qualifying Termination, from
the date of the relevant Hypothetical Fifth Year Sale to the date of the
Qualifying Termination, using a discount rate of 12% per annum.



b.
If the Qualifying Termination occurs more than three years after the end of the
calendar year for which such a Guaranteed Period Annual Investment Pool was
created, the Projected Future Pool Carry Distributions for such a Guaranteed
Period Annual Investment Pool will be calculated on the basis of a similar
hypothetical sale of the unrealized investments in the relevant Guaranteed
Period Annual Investment Pool,

except that (x) the date of such hypothetical sale and distribution will be




______________________________________


5.
For example, if an investment was acquired for $100, and the portfolio company
paid a dividend of $30 from a leveraged recapitalization before termination of
Employee’s employment, the hypothetical sale price would be $170.



6.
The portfolio of a KEIP Annual Investment Pool for any year for which the
investment period is not complete as of the date of a Qualified Termination will
include only portfolio investments that have actually been acquired through the
date of such termination.



7.
If carried interest from a Guaranteed Period Annual Investment Pool has been
realized, but KEIP DRUs have not yet been granted with respect to such realized
carry amount as of the date of the Qualified Termination, such amount will be
added to the Projected Future Pool Carry Distributions for purposes of
calculating the number of Guaranteed Period Units (and/or Subsequent Period
Units, as applicable).







--------------------------------------------------------------------------------



the date of the relevant Qualifying Termination, and (y) the value at which
such hypothetical sale will be deemed to occur will be the current “book” fair
market value (as of the date of such Qualifying Termination) of all unrealized
investments in the relevant KEIP Annual Investment Pool as reported in the
balance sheet of the Carlyle fund financial statements for the most recent
calendar quarter and, if applicable, used to determine the amount of accrued but
unrealized incentive fee income reported in Carlyle’s financial statements for
the most recent calendar quarter.


c.
Notwithstanding any other provisions hereof, if a Qualified Termination occurs
more than 10 years after the end of the calendar year for which any KEIP Annual
Investment Pool was created, the Projected Future Pool Carry Distributions for
any such 10-year old KEIP Annual Investment Pool will be deemed to equal $0.



d.
Notwithstanding any other provisions hereof, other reasonable valuation
adjustments or methodologies may be used in the KEIP program to determine
Projected Future Pool Carry Distributions if such adjustments are reasonable and
fair under the circumstances.



2.
Employee’s expected share of such Projected Future Pool Carry Distributions for
each Guaranteed Period Annual Investment Pool will be determined by multiplying
Employee’s KEIP Participation Percentage by such Projected Future Pool Carry
Distributions (“Employee’s Expected Future KEIP Value”).



3.
The Employee’s Expected Future KEIP Value for each of the Guaranteed Period
Annual Investment Pools will be divided by the Fair Market Value, as defined in
the Equity Plan, of the Common Units on the date of the Qualifying Termination
(or a recent date selected for administrative convenience), and rounded up to
the nearest whole number; and the “Guaranteed Period Units” will equal the sum
of such amounts for each of the Guaranteed Period Annual Investment Pools.



ii.
“Subsequent Period Units” means a number of Common Units determined in the same
manner used to calculate the Guaranteed Period Units above in Paragraph 6(b)(i),
except that:



1.
such calculations will be made only with respect to KEIP Annual Investment Pools
that have been created for calendar years after 2016 and before the year during
which a Qualifying Termination occurs (“Subsequent Period KEIP Investment
Pools”);



2.
if a Qualified Termination occurs within three years after the end of the
calendar year for which a Subsequent Period KEIP Investment Pool was created,
the Projected Future Pool Carry Distributions will be calculated using a MOIC
equal to 1.75x; and



3.
for purposes of calculating the Employee’s Expected Future KEIP Value for each
Subsequent Period KEIP Investment Pool, the Projected Future Pool Carry
Distributions (calculated as described in Paragraph 6(b)(i) above) will be
further reduced as follows (to reflect imputed vesting on the underlying KEIP
investment pools):



a.
Reduction by 20% if the Qualifying Termination occurs more than three years and
less than eight years after the end of the calendar year for which the
Subsequent Period KEIP Investment Pool was created;



b.
Reduction by 40% if the Qualifying Termination occurs during the third year
following the calendar year for which the Subsequent Period KEIP Investment Pool
was created;



c.
Reduction by 60% if the Qualifying Termination occurs during the second year
following the calendar year for which the Subsequent Period KEIP Investment Pool
was created;







--------------------------------------------------------------------------------





d.
Reduction by 80% if the Qualifying Termination occurs during the first year
following the calendar year for which the Subsequent Period KEIP Investment Pool
was created.



4.
Notwithstanding anything to the contrary in this Paragraph 6, the reductions to
the Projected Future Pool Carry Distributions required under Paragraph
6(b)(ii)(3) will not apply and will be disregarded in the event that the
relevant Qualified Termination is a Qualified Retirement



c.
The Severance Units will be issued on the on the first regularly scheduled grant
date that is at least six-months after the Qualifying Termination, and they will
be fully vested upon issuance. Such regularly scheduled grant dates will be
deemed to occur upon or within 5 days following each of February 1, May 1,
August 1 and November 1 during each calendar year.







